81 F.3d 165
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard Lamont HOLLAND, Appellant,v.John AULT, Appellee.
No. 95-3644.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 22, 1996.March 29, 1996.

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
PER CURIAM.


1
Richard Lamont Holland appeals the district court's1 denial of his 28 U.S.C. § 2254 petition for a writ of habeas corpus.   Having carefully reviewed the record and the parties' briefs, we conclude that no error of law appears and that the district court correctly denied relief.   Accordingly, the district court's judgment is affirmed.   See 8th Cir.  R. 47B.



1
 The Honorable R.E. Longstaff, United States District Judge for the Southern District of Iowa, adopting the report and recommendation of the Honorable Celeste F. Bremer, United States Magistrate Judge for the Southern District of Iowa